          CASE 0:18-cr-00150-DWF-HB Doc. 272 Filed 11/01/20 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA
                        District Court File No. 18-150 (DWF/HB)

UNITED STATES OF AMERICA,                 )
                                          )      MOTION IN LIMINE BY UNITED
       Plaintiff,                         )      STATES TO PRECLUDE
                                          )      IMPROPER 404(b) EVIDENCE
       vs.                                )
                                          )
MICHAEL HARI,                             )
                                          )
       Defendant.                         )


       The United States of America, through its attorneys, Erica H. MacDonald, United

States Attorney for the District of Minnesota, and Assistant United States Attorneys John

Docherty, Allison Ethen, and Timothy Rank, respectfully submits its motion in limine to

preclude the introduction of impermissible prior bad act evidence pursuant to Fed. R. Evid.

404(b).

       The government noted earlier the presence of an FBI wanted poster for Jehad

Mostafa, a member of al Shabaab, among the defense exhibits. Out of concern for the effect

that displaying a wanted poster for a Somali-American terrorist would have on a jury sitting

on a case alleging the bombing of a mosque that is attended primarily by Somali-

Americans, the government asked the Court to employ Fed. R. Evid. 403 to avoid either

side using inflammatory language. (Dkt. No. 257).

       In response, the defense disavowed any intent of labeling Dar al-Farooq or its

congregants “terrorists,” and stated that the only reason for showing the wanted poster was

to “illustrate Mr. Hari’s various entrepreneurial enterprises.” (Dkt. No. 267).
        CASE 0:18-cr-00150-DWF-HB Doc. 272 Filed 11/01/20 Page 2 of 3




       The government remains concerned by the wanted poster. Whatever the intent in

introducing it (and the government does not doubt the good faith of defense counsel), the

fact remains that al Shabaab has preyed upon the young men of the Twin Cities Somali-

American community, and that fact is well-known in Minnesota, not least because of a

series of prosecutions in this very Court. Putting an al Shabaab wanted poster in front of

the jury in this case is inflammatory. It is within the definition of unfairly prejudicial

evidence because it has “a tendency to suggest decision on an improper basis.” United

States v. Ceballos, 605 F. 3d 468, 471 (8th Cir. 2010) (quoting Fed. R. Evid. 404(b)

Advisory Committee Notes), by reminding the jury of prior terrorism investigations and

prosecutions that involved the Somali-American community of the Twin Cities.

       In addition, we note that the wanted poster has no probative value. Mr. Hari is on

trial for bombing a mosque. His business activities have nothing to do with his actions early

in the morning of Saturday, August 5, 2017, and can be adequately demonstrated through

other evidence that does not carry with it such unnecessary and unfairly prejudicial effects.

       The government appreciates the undertaking the defense has given that they do not

intend to seek to label Dar al-Farooq or its congregants with inflammatory terms. In an

abundance of caution, the government moves the Court to preclude either party from

questioning any witness regarding prior criminal investigations, allegations, or actions

which involved the victim location – Dar al-Farooq mosque in Bloomington, Minnesota.

The government is seeking an explicit ruling that no witness will be confronted with

questions regarding prior criminal investigations or allegations concerning Dar al-Farooq



                                             2
         CASE 0:18-cr-00150-DWF-HB Doc. 272 Filed 11/01/20 Page 3 of 3




absent proper notice and an affirmative Court ruling. Although this ruling should apply to

all witnesses, the government has particular concern that the victims of the bombing

charged in this case – members of the Dar al-Farooq mosque – not be subject to such

questioning. We respectfully ask the court to make this clear.



Dated:        November 1, 2020                  Respectfully submitted,

                                                ERICA H. MacDONALD
                                                United States Attorney

                                                s/     John Docherty

                                                BY:    JOHN DOCHERTY
                                                       ALLISON K. ETHEN
                                                       TIMOTHY C. RANK
                                                       Assistant United States Attorney




                                            3
